DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant Arguments/Remarks filed on 5/03/2022.
Status of Claims
Claims 1-24 are pending in this Office Action.
Claims 9-16 rejections under 35 U.S.C 101 are withdrawn due to Applicant’s amendments.
Claims 1-2, 9-10, 14 and 17 are amended.
Information Disclosure Statement
The information disclosure statements (IDS) submitted 12/17/2021 is in compliance with the provisions of 37 CFR 1.97, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments filed in Applicant Arguments/Remarks filed 5/03/2022 regarding to arguments on amended claims 1, 9 and 17 have been considered but they are not persuasive. 
Respect to claims 1, 9 and 17; Applicant argued that Chamberlin neither teaches nor suggests “intercept, with the virtual database system, a test command directed from a database management system to the production-level database” and “executing by the virtual database system the intercepted test command against the backup database”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Chamberlin clearly discloses “the invocation module 355 receives “as intercept”  a request, the request could be generated by users, or triggered automatically by database management system based on various triggering criteria such as elapsed time, query performance changes, changes in database size or composition, upgrade of database management system software, and so on. The request may be made at any stage in the lifecycle of the database, including design and development “as a test query, command etc.” as seen in paragraph [0058]; “Hardware and software layer 60 includes hardware and software components. Examples of software components include network application server software, and database software as “database management system”. Virtualization layer 62 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers, virtual storage as “virtual database system”; virtual networks, including virtual private networks, virtual applications and operating systems; and virtual clients” as seen in Fig. 2, paragraphs [0051-0052]; “The production database system could be a backup system or a test system” as seen in paragraph [0100]; “receive multiple queries to check on performance of the production database, perform tuning analysis base on results then implement tuning recommendation on production system; reporting and implementation mod 380 acts on the results of the query tuning analysis by incorporating the tuning results into the production system in an automatic or highly automated fashion” as seen in paragraphs [0005, 0058-0065].
Therefore, it is clear that Chamberlin encompassed the limitations of claims 1, 9 and 17 recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 3-4, 7-8, 10-11, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherryholmes et al. (US 2011/0004586 - Ids) “Cherryholmes”, in view of Chamberlin et al. (US 2016/0140177) “Chamberlin”.  
Regarding Claim 1; Cherryholmes discloses a method of utilizing a virtual database system to perform database equivalent 2production-level database testing on a backup database, the method comprising: 
3executing code, stored in a memory, with one or more processors to cause the virtual 4database system to perform (Cherryholmes: Figs. 2-3; Abs. – virtual database is attached to a server database management system; paragraphs [0049, 0052]):  
5mounting the backup database by the virtual database system (Cherryholmes: paragraph [0058] – attach backups as a virtual database); 
6Cherryholmes does not explicitly discloses intercepting, with the virtual database system, a test command directed from a database management system (DBS) to the 7production-level database, wherein the 8test command correlates with a test request formulated to derive 9performance information about the production-level database;  10executing by the virtual database system the intercepted test command against the 11backup database; and  12receiving returned results from the backup database responsive to the test request;  13and 14utilizing the returned results. However, Chamberlin discloses intercepting, with the virtual database system, a test command directed to the 7production-level from a database management system (DBS), wherein the 8test command correlates with a test request formulated to derive 9performance information about the production-level database;  10executing by the virtual database system the intercepted test command against the 11backup database; and  12receiving returned results from the backup database responsive to the test request;  13and 14utilizing the returned results (Chamberlin: Figs. 3-5; paragraph [0058] - the invocation module 355 receives “as intercept”  a request, the request could be generated by users, or triggered automatically by database management system based on various triggering criteria such as elapsed time, query performance changes, changes in database size or composition, upgrade of database management system software, and so on. The request may be made at any stage in the lifecycle of the database, including design and development “as a test query, command etc.”; Fig. 2, paragraph [0051-0052] - Hardware and software layer 60 includes hardware and software components. Examples of software components include network application server software, and database software as “database management system”. Virtualization layer 62 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers, virtual storage as “virtual database system”; virtual networks, including virtual private networks, virtual applications and operating systems; and virtual clients; paragraph [0100] -The production database system could be a backup system or a test system; paragraphs [0005, 0058-0065] – receive multiple queries to check on performance of the production database, perform tuning analysis base on results then implement tuning recommendation on production system; reporting and implementation mod 380 acts on the results of the query tuning analysis by incorporating the tuning results into the production system in an automatic or highly automated fashion). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Chamberlin into the teachings of Cherryholmes to include method for tuning a production database system to improve performance of the database as taught by Chamberlin. 
Regarding Claim 2; Chamberlin discloses wherein formulated to derive performance information 2about the production-level database comprises formulated to perform one or more of:  
3obtaining measured performance improvement metrics in conjunction with tuning or 4configuration changes of the production-level database and 5concurrently evaluating several changes to the production-level database obtain 6results for each change 7characterizing any type of performance of the production-level database including one or 8more of (Chamberlin: paragraph [0064] - The tuning can include full what-if analysis, such as by systematic variation of table or query statistics (such as table size or query frequency), database design choices (for instance, index usage), or product versions. In the current instance, tuning analysis mod 375 determines that performance of the query being tuned could be improved by 20% by applying a different type of partitioning to table X, adding a new index for table Y, and modifying the query plan to join tables Y and Z before joining them with table X) and 
9testing a state of the production-level database (Chamberlin: paragraphs [0077-0078] – what if analysis to test database state to indicate that database state is flexible enough to provide performance benefits); and10
testing performance against multiple query formulations to determine a preferred query formulation (Chamberlin: paragraphs [0064 - tuning analysis mod 375 determines that performance of the query being tuned could be improved by 20% by applying a different type of partitioning to table X, adding a new index for table Y, and modifying the query plan to join tables Y and Z before joining them with table X).
Regarding Claim 3; Cherrylholmes discloses wherein the backup database is a snapshot in time of the 2production-level database and not a continuously synchronized replica (Cherryholmes: paragraph [0058] – backup files that represent a point in time “snapshots”).  
Regarding Claim 4; Cherryholmes discloses wherein the backup database is either an equivalent of the 2production-level database or the backup database includes changes not made to the production 3level database (Cherryholmes: paragraph [0058] – backup files that represent a point in time which could be the backup has point in time as yesterday that would not have changes made on the production database ).  .  
Regarding Claim 5; Chamberlin discloses wherein the returned results comprise a baseline 2performance measure of the production-level database to assess performance impacts of current 3or prospective changes to the production-level database (Chamberlin: paragraphs [0059,0063,0077]).  
Regarding Claim 6; Chamberlin discloses wherein utilizing the returned results comprises one or 2more of:  
3evaluating the results to evaluate the production-level database; 4comparing the results with previous results5 (Chamberlin: paragraph [0013] - The mimic system accurately represents the production system within the scope of the query tuning request, allowing the results of testing various alternatives configurations on the mimic system to be reliably applied to the production system; paragraphs [0073,0085,0088] – comparing plans and results); reformulating a future test request (Chamberlin: paragraphs [0065,0070] - the results of the query tuning analysis by incorporating the tuning results into the production system); and  
6applying one or more changes to the production level database including one or more of: 7changing a way data in a table of the production-level database is indexed; 8adding or deleting portions of the production-level database; and  9reorganizing the production-level database (Chamberlin: paragraph [0064]).  
Regarding Claim 7; Chamberlin discloses the method of claim 6 further comprising:  2prior to applying any of the one or more changes to the production level database, 3applying one or more of the changes to the virtual database (Chamberlin: paragraph [0063] - tuning analysis mod 375 performs the requested tuning analysis on the mimic system set up in the previous steps. Because the mimic system is an accurate replica of the production system with respect to the scope of the tuning request, the mimic ensures that a given query will result in the same query plan being produced on the mimic system as in the production system, and that the mimic system will faithfully duplicate production system query behavior. This in turn allows reliable tuning recommendations for production to be produced from the mimic). 
Regarding Claim 8; Chamberlin discloses causing the DBS to issue the test command to the production level database (Chamberlin: Fig. 4; paragraphs [0003,0005] – query plan, execution plan, access plan) .
Regarding claims 9-24; note the rejection of claims 1-8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.














Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153/


/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153